         Case 1:18-cr-00601-PGG Document 304 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

              - against -
                                                                        ORDER
DAVID CARDONA-CARDONA, JEAN-
CLAUDE OKONGO LANDJI, JIBRIL                                        18 Cr. 601 (PGG)
ADAMU, SHERVINGTON LOVELL, and
STEVEN ANTONIUS,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                Defendants are scheduled for trial on June 15, 2020. (Feb. 25, 2020 Order (Dkt.

No. 242); Mar. 23, 2020 Order (Dkt. No. 273)) By May 1, 2020, the parties are directed to

submit a status report as to the potential for pretrial dispositions.

Dated: New York, New York
       April 27, 2020
